Citation Nr: 1622942	
Decision Date: 06/08/16    Archive Date: 06/21/16

DOCKET NO.  11-19 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for a left hip disability, to include residuals of a left femur fracture and osteoarthritis of the left hip.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Hemphill, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 2005 to February 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

This appeal has been processed entirely electronically using the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On review, the Board finds that additional development is necessary prior to the adjudication of the claim.

The Veteran is seeking an initial disability rating in excess of 10 percent for residuals of a left femur fracture.  This disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5255-5010.  The Veteran was afforded a VA QTC examination in July 2009 in connection with his initial service connection claim; however, the Board finds that a remand is necessary to obtain a VA examination to evaluate the current nature and severity of the Veteran's a left hip disability, to include residuals of a left femur fracture and osteoarthritis of the left hip..

In light of the remand, relevant ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records regarding the service-connected a left hip disability, to include residuals of a left femur fracture and osteoarthritis of the left hip, and associate them with record.

2.  Only upon completion of directive #1, schedule the Veteran for a VA examination to determine the current severity of his service-connected a left hip disability, to include residuals of a left femur fracture and osteoarthritis of the left hip, and any residuals or secondary disabilities.  The claims file must be made available to and reviewed by the examiner, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner should report all signs and symptoms related to the Veteran's service-connected left hip disability, to include residuals of a left femur fracture and osteoarthritis of the left hip.  In particular, the examiner should indicate whether at any point during the appeal period (from April 15, 2009), the Veteran's service-connected left hip disability, to include residuals of a left femur fracture and osteoarthritis of the left hip was manifested by:

a) Ankylosis of the hip;

b) Impairment of the thigh, to include any limitation of abduction;

c) Flail joint of the hip; 

d) Impairment of the femur, to include any fracture of the shaft or anatomical neck with nonunion with loose motion; or nonunion without loose motion, weightbearing preserved with the aid of a brace;

e)  A fracture of the surgical neck of the femur, with a false joint; 

f) Malunion of the femur. 

The examiner should also provide a discussion regarding the impact of the disability on the Veteran's functional ability in an occupational setting, including consideration of the Veteran's current employment status.

3.  Thereafter, review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4..  Then, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a SSOC and given the appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




